Citation Nr: 1732463	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This matter was remanded by the Board in August 2014 in order to conduct additional development.  In June 2015, the Board denied the Veteran's claim.  The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Order, the Court vacated and remanded the Board's decision pursuant to a Joint Motion for Remand (JMR). 

This matter was last before the Board in May 2016 and was remanded for additional development.  For the reasons discussed below, another remand is required before the Board can adjudicate the claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his legs swell due to his service-connected coronary artery disease (CAD).  In its June 2015 decision denying the TDIU claim, the Board found that because the Veteran was not service-connected for any leg disability, his leg condition was not relevant to whether he was entitled to TDIU.  

The parties to the February 2016 JMR argued that the Board erred in discounting evidence regarding the effect the swelling the Veteran's legs had on his ability to work.  The JMR stated that remand was needed for the Board to consider whether the Veteran's leg condition should be considered within its TDIU analysis in light of evidence favorable to the claim.  Additionally, the JMR stated that the Board failed to discuss the Veteran's educational history and the collective impact of his service-connected disabilities on his employability.

In May 2016, the Board remanded this matter to afford the Veteran a new VA examination to determine the current severity of his CAD.  Additionally, the examiner was asked to comment on whether the Veteran's lower extremity swelling was related to his CAD and, if so, to delineate any effect of the swelling on the Veteran's functioning.  

In February 2017, the Veteran underwent a VA examination.  However, the examination report is inadequate to adjudicate the Veteran's TDIU claim.  Notably, the VA heart conditions examination report notes that the Veteran has not had congestive heart failure.  However, the VA examiner does not address a January 20, 2014 private examiner's report from N.E.D. which notes the Veteran's past medical history of congestive heart failure.  Further, the VA examiner provides unclear and seemingly contradictory statements concerning what relationship, if any, the Veteran's symptoms of bilateral lower extremity edema has to his CAD.  In a medical opinion report, the VA examiner stated that the Veteran's edema due to CAD did not affect prolonged sitting, which presumably would indicate that the Veteran's CAD was contributing to his edema symptoms.  The VA examiner also incorrectly stated that the Veteran was service-connected for lymphedema.  He then concluded that this diagnosed condition was less likely than not proximately due to or the result of the Veteran's CAD.  The examiner noted that lymphedema was caused by damage to the lymphatic system, and swelling occurs near the affected area.  He added that based on medical records and exam findings, the Veteran's lymphedema is what was causing his pain in the lower extremity, not lower extremity edema.  However, the VA examiner never directly addressed the issue of what impact the Veteran's CAD was having on his lower extremity edema.  The examiner also failed to specifically address the treatment records and 2012 VA examination report which indicate that the Veteran has swelling of the lower extremities which may be due to his CAD.  Finally, the examiner did not comment on the Veteran's obesity as requested by the Board.  In all, the February 2017 VA opinion does not comply with the Board's remand directives.  

On remand, the Veteran should be afforded a new VA examination with thorough findings on all symptomatology and functional impairments related to his service-connected CAD.  Additionally, in order to assist the Board in complying with the February 2016 JMR, the examiner should comment on the combined effects of his service-connected disabilities on his on his occupational functioning.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his service-connected CAD and to determine the functional impact of all of his service-connected disabilities, considered in combination, on his ability to work.  The claims folder and copies of all pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities (coronary artery disease, status post artery bypass grafting; posttraumatic stress disorder; tinnitus; and residual scars associated with coronary artery disease).  The examiner is asked to comment on the functional impact of all of the Veteran's service-connected disabilities on his ability to work, consistent with his educational and occupational experience.  

In addressing the functional impairments the Veteran experiences, the VA examiner is specifically asked to comment on what relationship, if any, there is between the Veteran's bilateral lower extremity edema and his CAD.  In doing so, the examiner must specifically comment on the following: a.) the August 2011, June 2012, and August 2012 clinical records which note swelling; b.) the 2012 VA examination report; c.) the January and February 2014 clinical records; d.) the Veteran's obesity; e.) the April 2012 impression of swelling legs unlikely to be secondary to CHF." The impression was "[lower extremity] edema, likely due to mild chf/DD + venous insufficiency".

Further, in assessing the severity of the Veteran's CAD, the examiner is also asked to address conflicting medical evidence in the record concerning whether the Veteran has a history of congestive heart failure. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After conducting any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




